Citation Nr: 1203272	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  94-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy from August 31, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy from April 22, 1994, to August 31, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy prior to April 22, 1994.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 21, 2008.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was most recently before the Board in February 2008.  At that time, the Board granted service connection for schizophrenia.  The Board also remanded to the agency of original jurisdiction (AOJ) for additional development the issues of entitlement to a disability rating in excess of 20 percent for a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy, and entitlement to an initial disability rating in excess of 10 percent, prior to April 22, 1994, for a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy.

In April 2008, the Appeals Management Center (AMC) implemented the grant of service connection for schizophrenia.  A 50 percent rating was awarded effective October 4, 1993.  The rating was increased to 70 percent effective March 31, 2006.

By a November 2009 rating decision, the AMC increased the rating for the Veteran's service-connected chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy to 40 percent (from 20 percent) effective August 31, 2009.  Thus, a staged rating of three distinct rating periods has been created as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After undertaking the development requested in the Board's February 2008 remand, the AMC issued the November 2009 rating decision regarding the lumbar spine disability identified in the introduction.  In December 2009, the AMC sent the Veteran a letter with the rating decision to an address in San German, Puerto Rico.  

It appears that the letter was received as it was not returned as undeliverable.  Also in November 2009, the AMC issued a supplemental statement of the case (SSOC) regarding the lumbar spine disability because the full benefits sought on appeal had not been granted and the issue remained on appeal.  Unlike the letter regarding the decision, the AMC sent a December 2009 letter with the SSOC to an address in Lajas, Puerto Rico.  The SSOC was returned as undeliverable.

When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2011).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2011) (pertaining to statements of the case).

Since the Veteran filed his initial application for benefits in September 1992, he has utilized the "San German" address.  Nearly all of the correspondence from VA has been sent to that address and it appears that the Veteran has received that mail.  The "Lajas" address that was used to send the November 2009 SSOC does not appear to be the correct mailing address for the Veteran.  Another piece of correspondence sent to the "Lajas" address in January 2010 was also returned as undeliverable.

Clearly, the Veteran's representative received a copy of the November 2009 SSOC as the representative submitted a brief in January 2010 with a reference to the SSOC.  However, the Veteran must be sent the SSOC as well.  At the least, VA must mail the SSOC to the Veteran's latest address of record.  In this case, it appears that the "San German" was his address of record at the time the November 2009 SSOC was mailed.  Due process calls for the Veteran to be mailed an SSOC to his latest address of record; therefore, the rating issues pertaining to the lumbar spine must be remanded so that the AOJ may accomplish that task.  Notably, a cursory review of "Virtual VA" reveals that the Veteran may now have a different address of record.  Thus, on remand, his correct address should be verified.

The November 2009 rating decision makes reference to the fact that the Veteran has been awarded a TDIU rating effective August 21, 2008.  Virtual VA contains multiple rating decisions that have been issued to the Veteran that are not contained in his paper claims file at the Board.  One such rating decision, dated in November 2008, adjudicated the issue of entitlement to TDIU.  The rating decision did in fact award a TDIU rating effective August 21, 2008.  Notably, the November 2008 rating decision refers to evidence that is not present in the paper claims file or in Virtual VA.

The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter can be a component of an initial rating that is assigned when service connection is granted.  Id. at 452-53.  In the Veteran's case, as early as in an October 1993 statement, he contended that he was unable to work and that he should receive 100 percent disability.  As such, the issue of entitlement to TDIU is part and parcel of the appeal of the initial rating for the service-connected lumbar spine disability.  Accordingly, the Board has included the issue on the title page.  Although the Veteran has been awarded a TDIU rating effective August 21, 2008, that part of the rating period on appeal prior to August 21, 2008 must also be taken into consideration when determining whether a TDIU is warranted.  Therefore, it is necessary for the Board to remand this issue so that the AOJ will have the opportunity to address the matter and adjudicate this issue in the first instance.

The evidence alluded to in the November 2008 rating decision may be relevant to the issues on appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that, on remand, it is necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to verify the Veteran's current mailing address.  Forward a copy of the November 2009 SSOC to the Veteran at his current address.  Allow the Veteran an opportunity to respond.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.

3.  Although the Veteran has been awarded a TDIU rating effective August 21, 2008, that part of the rating period on appeal prior to August 21, 2008 must also be taken into consideration when determining whether a TDIU is warranted.  The AOJ need to address the matter and adjudicate this issue in the first instance.  In this regard, any additional development deemed necessary should be undertaken.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal with consideration of the three rating stages for service-connected a chronic low back syndrome, lumbar radiculopathy, paravertebral fibromyositis, herniated pulposus L3-L4 radiculopathy, and adjudicate the issue of entitlement to TDIU prior to August 21, 2008.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

